Exhibit 10.61

 

FOURTH AMENDMENT TO LETTER OF CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of December 19, 2002, by and between LABOR READY, INC., a
Washington corporation (“Debtor”), and GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (“Creditor”).

 

W I T N E S E T H:

 

WHEREAS, Debtor and Creditor are parties to that certain Letter of Credit
Agreement dated as of March 1, 2001, as amended (the “Letter of Credit
Agreement”; capitalized terms used herein and not otherwise defined herein shall
have the meanings given such terms in the Letter of Credit Agreement or Annex A
thereto), whereby Creditor has agreed, subject to certain terms and conditions,
to incur Letter of Credit Obligations or cause the issuance of Letters of
Credit; and

 

WHEREAS, Creditor and Debtor desire to modify the Letter of Credit Agreement in
certain respects, all in accordance with and subject to the terms and conditions
set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Amendments to Letter of Credit
Agreement.   Subject to the terms and conditions of this Amendment, the Letter
of Credit Agreement shall be amended as follows:

 

1.1                                 Section 5 to the Letter of Credit Agreement
is hereby amended by adding a new Section 5.11 at the end thereof to read in its
entirety as follows:

 

5.11                           Maintenance of Minimum Excess Liquidity.   On and
at all times after the Fourth Amendment Effective Date, the Credit Parties shall
maintain Excess Liquidity of not less than $45,000,000. Upon request of Creditor
from time to time, Debtor shall promptly furnish Creditor with information
necessary to verify compliance with this covenant.

 

1.2                                 Section 6.2 to the Letter of Credit
Agreement is hereby amended by amending and restated clause (b) thereof to read
in its entirety as follows:

 

(b) each Credit Party may maintain its existing investments in its Subsidiaries
as of the Closing Date, and so long as no Default or Event of Default shall have
occurred and be continuing, Debtor may make additional investments in its

 

--------------------------------------------------------------------------------


 

Subsidiaries (other than Workers’ Assurance) after the Closing Date in an amount
not to exceed $500,000 during any Fiscal Year;

 

1.3                                 Section 6.2 to the Letter of Credit
Agreement is hereby further amended by deleting the word “and” from the end of
clause (d), replacing the period at the end of clause (e) with “; and” and
adding new clause (f) at the end thereof to read in its entirety as follows:

 

(f) Debtor may make additional cash investments after the Fourth Amendment
Effective Date in Worker’s Assurance in an amount not to exceed $120,000,000 in
the aggregate for all such investments on and after the Fourth Amendment
Effective Date, and $30,000,000 in the aggregate for all such investments
consummated in any Fiscal Year, provided that each of the following conditions
are met (i) No Default or Event of Default has occurred and is continuing on and
as of the date of the proposed investment or would result after giving effect to
such proposed investment, (ii) Creditor shall have received not less than 30
days prior written notice of such proposed investment, (iii) not less than 30
days prior to the consummation of such proposed investment, Creditor shall have
received a certificate executed by the Chief Financial Officer of Debtor in the
form attached to the Fourth Amendment as Exhibit A, which certificate must (A)
demonstrate compliance with the minimum EBITDA levels set forth under clause
(iv) below of this Section 6.2(f) and (B) provide detailed liquidity projections
for Debtor for the period of ninety (90) consecutive days after the date of
consummation of such proposed investment, which projections must demonstrate to
the satisfaction of Creditor that Debtor is in compliance with Section 5.11
after giving effect to such proposed investment and otherwise be in form and
substance satisfactory to Creditor, (iv) as of the most recently ended Fiscal
Quarter, Debtor has EBITDA, determined on a consolidated basis for Debtor and
its Subsidiaries for the Rolling Period then most recently ended, of not less
than the following:

 

Fiscal Quarter

 

Minimum EDITDA

 

 

 

 

 

The third Fiscal Quarter of Fiscal Year 2002

 

$

27,500,000

 

 

 

 

 

The fourth Fiscal Quarter of Fiscal Year 2002

 

$

28,500,000

 

 

 

 

 

The first Fiscal Quarter of Fiscal Year 2003

 

$

29,000,000

 

 

 

 

 

The second Fiscal Quarter of Fiscal Year 2003

 

$

30,000,000

 

 

 

 

 

The third Fiscal Quarter of Fiscal Year 2003

 

$

28,500,000

 

 

 

 

 

The fourth Fiscal Quarter of Fiscal Year 2003

 

$

29,500,000

 

 

 

 

 

The first Fiscal Quarter of Fiscal Year 2004

 

$

30,000,000

 

 

 

 

 

The second Fiscal Quarter of Fiscal Year 2004

 

$

30,500,000

 

 

 

 

 

The third Fiscal Quarter of Fiscal Year 2004

 

$

31,000,000

 

 

 

 

 

The fourth Fiscal Quarter of Fiscal Year 2004

 

$

31,500,000

 

 

 

 

 

The first Fiscal Quarter of Fiscal Year 2005

 

$

32,500,000

 

 

 

 

 

The second Fiscal Quarter of Fiscal Year 2005

 

$

34,000,000

 

 

 

 

 

The third Fiscal Quarter of Fiscal Year 2005

 

$

36,000,000

 

 

 

 

 

The fourth Fiscal Quarter of Fiscal Year 2005

 

$

37,000,000

 

 

2

--------------------------------------------------------------------------------


 

1.4                                 Section 6.14 is hereby deleted in its
entirety and the following section is substituted in lieu thereof to read in its
entirety as follows:

 

6.14                           Restricted Payments.   No Credit Party shall make
any Restricted Payment, except: (a)(i) intercompany loans and advances between
Debtor and its Subsidiaries (other than the Existing Foreign Subsidiaries, LR
Assurance and Workers’ Assurance) and (ii) intercompany loans and advances
between Debtor and the Existing Foreign Subsidiaries and LR Assurance, so long
as the aggregate of all such loans and advances permitted under this clause (ii)
does not exceed $500,000 during any Fiscal Year; (b) dividends and distributions
by Subsidiaries of Debtor paid to Debtor; and (c) subject to the subordination
provisions provided for in the Subordinated Notes Indenture, scheduled
semi-annual payments of interest to the holders of the Subordinated Notes, in
the manner provided for therein or pursuant to the Subordinated Notes Indenture.
Notwithstanding the foregoing, this Section 6.14 shall not prohibit payments by
Debtor to holders of Debtor’s common stock in connection with the repurchases of
such stock by Debtor (“Permitted Stock Repurchases”) so long as the proposed
payment,

 

3

--------------------------------------------------------------------------------


 

together with all other payments in connection with other Permitted Stock
Repurchases during any Fiscal Year, does not exceed $5,000,000 in the aggregate,
provided that, Debtor may make Permitted Stock Repurchases in an additional
amount not to exceed $10,000,000 in the aggregate solely for the Fiscal Year
2003 (a “2003 Additional Stock Repurchase”), provided further, Creditor shall
have received one day prior written notice of such proposed 2003 Additional
Stock Repurchase certifying that, after giving effect to the proposed 2003
Additional Stock Repurchase, Debtor would have had Excess Liquidity equal to or
greater than $60,000,000 for the 45 consecutive days ended immediately prior to
the date of such proposed 2003 Additional Stock Repurchase.

 

1.5                                Annex A to the Letter of Credit Agreement is
hereby amended by amending and restating the definition of “Applicable L/C
Margin” to read in its entirety as follows:

 

“Applicable L/C Margin” shall mean one percent (1%) per annum.

 

1.6                                Annex A to the Letter of Credit Agreement is
hereby further amended by adding in alphabetical order the following
definitions:

 

“Fourth Amendment” means that certain Fourth Amendment to Letter of Credit
Agreement dated as of December 19, 2002, between Debtor and Creditor.

 

“Fourth Amendment Effective Date” means December 19, 2002.

 

“Rolling Period” shall mean, as of the end of any fiscal quarter, the
immediately preceding four (4) fiscal quarters, including the fiscal quarter
then ending.

 

2.                                       No Other Amendments.   Except for the
amendments expressly set forth and referred to in Section 1 above, the Letter of
Credit Agreement shall remain unchanged and in full force and effect.  Without
limiting the generality of the foregoing, the parties hereto hereby acknowledge
and agree that this Amendment is not intended to, nor shall it be construed as,
waiving any Default or Event of Default that now or hereafter may exist as a
result of any transactions between or among Debtor or any other Credit Party,
except for those transactions specifically described in Section 1 of this
Amendment.

 

3.                                       Representations and
Warranties.   Debtor hereby represents and warrants to Creditor that (a) this
Amendment has been duly authorized, executed and delivered by Debtor, (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing as of this date, and (c) after giving effect to this Amendment,
all of the representations and warranties made by Debtor in the Letter of Credit
Agreement are true and correct in all material respects on and as of the date of
this Amendment (except to the extent that any such representations or warranties
expressly referred to a specific prior date).  Any breach in any

 

4

--------------------------------------------------------------------------------


 

material respect by Debtor of any of its representations and warranties
contained in this Section 3 shall be a Default and an Event of Default for all
purposes of the Letter of Credit Agreement.

 

4.                                       Ratification.   Debtor hereby ratifies
and reaffirms each and every term, covenant and condition set forth or
incorporated by reference in the Letter of Credit Agreement and all other
documents delivered by Debtor in connection therewith (including without
limitation the other Letter of Credit Documents to which Debtor is a party)
effective as of the date hereof.

 

5.                                       Estoppel.   To induce Creditor to enter
into this Amendment, Debtor hereby acknowledges and agrees that, as of the date
hereof, there exists no right of offset, defense or counterclaim in favor of
Debtor as against Creditor with respect to the obligations of Debtor under the
Letter of Credit Agreement or the other Letter of Credit Documents, either with
or without giving effect to this Amendment.

 

6.                                       Conditions to Effectiveness.   Upon the
receipt by Creditor of the following items, this Amendment shall become
effective as of the date first written above:

 

6.1                                 this Amendment, duly executed, completed and
delivered by Debtor and each Guarantor;

 

6.2                                 the Fifth Amendment to Securitization
Agreements dated as of the date hereof, duly executed by Debtor, Creditor, in
various capacities, Receivables Subsidiary and Redwood Receivables Corporation;
and

 

6.3                                 evidence satisfactory to the Creditor in its
sole discretion that the Receivables Subsidiary shall have repaid Receivables
Advances in an amount such that, after giving effect to such repayment, the sum
of the outstanding principal balance of Receivables Advances and the outstanding
Letter of Credit Exposure on the Fourth Amendment Effective Date does not exceed
$80,000,000.

 

7.                                       Reimbursement of Expenses.   Debtor
hereby agrees that it shall reimburse Creditor on demand for all costs and
expenses (including without limitation reasonable attorney’s fees) incurred by
such parties in connection with the negotiation, documentation and consummation
of this Amendment and the other documents executed in connection herewith and
therewith and the transactions contemplated hereby and thereby.

 

8.                                       Governing Law.   THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK FOR CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SAID STATE.

 

9.                                       Severability of Provisions.   Any
provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction. To

 

5

--------------------------------------------------------------------------------


 

the extent permitted by applicable law, Debtor hereby waives any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

 

10.                                 Counterparts.   This Amendment may be
executed in any number of several counterparts, all of which shall be deemed to
constitute but one original and shall be binding upon all parties, their
successors and permitted assigns.

 

11.                                 Entire Agreement.   The Letter of Credit
Agreement as amended from time to time and by this Amendment embodies the entire
agreement between the parties hereto relating to the subject matter hereof and
supersedes all prior agreements, representations and understandings, if any,
relating to the subject matter hereof.

 

[Remainder of page intentionally blank; next page is signature page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Letter of
Credit Agreement to be duly executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By

/s/ Craig Winslow

 

 

 

Its Duly Authorized Signatory

 

 

 

 

 

LABOR READY, INC.

 

 

 

 

 

By:

/s/ Steven C. Cooper

 

 

Name:

Steven C. Cooper

 

Title:

Executive Vice President & Chief
Financial Officer

 

7

--------------------------------------------------------------------------------


 

Each of the undersigned Guarantors hereby acknowledges and agrees with the terms
of the foregoing Fourth Amendment to Letter of Credit Agreement and hereby
ratifies and reaffirms all of its obligations under that certain Subsidiary
Guaranty dated as of March 1, 2001, as amended, by the Guarantors in favor of
Creditor.

 

 

LABOR READY CENTRAL, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY CENTRAL II, LLC

 

 

 

 

 

By: Labor Ready Central, Inc., as its sole Member

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY CENTRAL III, LP

 

 

 

 

 

By:

Labor Ready Central, Inc., as its sole General Partner

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY GP CO., INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

8

--------------------------------------------------------------------------------


 

 

LABOR READY MID-ATLANTIC, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MID-ATLANTIC II, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MID-ATLANTIC III, LP

 

 

 

 

 

By:

Labor Ready GP Co., Inc., as its sole General Partner

 

 

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY MIDWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY NORTHEAST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

9

--------------------------------------------------------------------------------


 

 

LABOR READY NORTHWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST II, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY SOUTHEAST III, LP

 

 

 

 

 

By:

Labor Ready GP Co., Inc., as its sole General Partner

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

10

--------------------------------------------------------------------------------


 

 

LABOR READY SOUTHWEST, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY PROPERTIES, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

 

 

 

 

LABOR READY PUERTO RICO, INC.

 

 

 

 

 

By:

/s/ Timothy J. Adams

 

 

Name: Timothy J. Adams

 

Title: President

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SENIOR OFFICER’S CERTIFICATE

 

The undersigned officer of LABOR READY, INC., a Washington corporation
(“Debtor”), hereby certifies, represents and warrants in his capacity as Chief
Financial Officer of Debtor as follows:

 

1.                                       This Certificate is being executed and
delivered by Debtor to General Electric Capital Corporation (“Creditor”)
pursuant to Section 6.2(f) of the Letter of Credit Agreement, dated as of March
1, 2001 (as amended, supplemented or otherwise modified from time to time, the
“Letter of Credit Agreement”), between the Debtor and Creditor. All capitalized
terms not defined herein shall have the meanings ascribed to such term in the
Letter of Credit Agreement or in Annex A thereto.

 

2.                                       Debtor intends to make a cash
investment in Workers’ Assurance in the amount of
$                     on                       , 200    (the “Investment”).

 

3.                                       After giving effect to the Investment,
each of the representations and warranties by the Debtor contained in the Letter
of Credit Agreement or in any other Letter of Credit Documents is true and
correct in all material respects.

 

4.                                       No Default or Event of Default has
occurred and is continuing on and as of the date of this Certificate or would
result after giving effect to the Investment.

 

5.                                       As of the Fiscal Quarter most recently
ended, Debtor has EBITDA of $                   (determined on a consolidated
basis for Debtor and its Subsidiaries for the Rolling Period then most recently
ended), and Debtor has met the required minimum EBITDA level set forth in
Section 6.2(f)(iv) of the Letter of Credit Agreement.

 

6.                                       Set forth on Schedule 1 attached hereto
and made a part hereof, are the liquidity projections for Debtor for the period
of ninety (90) consecutive days after the date of consummation of such proposed
Investment, which projections demonstrate that Debtor is in compliance with
Section 5.11 of the Letter of Credit Agreement after giving effect to such
Investment.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Debtor, as of this               th day of                   , 200    .

 

 

 

By

:

 

 

 

Name:

 

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------